DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,019,349 (herein, “’349”). Although the claims at issue are not identical, they are not patentably distinct from each other because
	Regarding claim 1 of instant application
Claim 1 of instant application
Claim 1 of ‘349
A system comprising: 
a processor; 
a user interface coupled to the processor, the user interface comprising an image capture device; and 
memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: 
capturing video data using the image capture device; 

A system comprising: 
a processor; 
a camera coupled to the processor; and 
memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: 
causing the camera to capture video data use in a messaging system; 
encoding the captured video data to generate encoded video data; 
encoding the captured video data to generate encoded video data;
determining a complexity within a field of view of the image capture device based on a comparison between at least a portion of the captured video data and at least a portion of the encoded video data; and 
determining a complexity within a field of view of the camera based on a comparison between at least a portion of the captured video data and at least a portion of the encoded video data, wherein determining the complexity within the field of view of the camera includes determining an average difference between a plurality of frames in the captured video data and a plurality of frames in the encoded video data; and
generating, based on the determined complexity and the encoded video, transcoded video data.
generating, based on the determined complexity and the encoded video, transcoded video data,

wherein generating the transcoded video includes selecting a transcoding configuration that applies a bitrate to the transcoded video, 
wherein the bitrate applied to the transcoded video is selected to correspond to a video quality metric, based on predefined mappings between video quality metrics and the transcoding configuration, and 
wherein the predefined mappings are stored within a database and are accessible via the database, to provide consistent video transcoding with respect to messaging clients of the messaging system.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘349. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘349 in that claim 1 of ‘349 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘349 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘349. That is, claim 1 of instant application is anticipated by claim 1 of ‘349. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,295,614 by Shen et al. in view of US 2010/0074333 by Au et al.

Regarding claim 1, Shen et al. discloses a system comprising: 
a processor (fig. 7 (705a), col. 16 lines 11-14 teaches processor); 
a user interface coupled to the processor, the user interface comprising an image capture device (fig. 1C (203), col. 9 lines 57-col. 10 lines 6 teaches capturing the input video); and 
memory coupled to the processor and storing instructions (col. 16 lines 15-18 teaches a memory coupled to a processor and storing instructions) that, when executed by the processor, cause the system to perform operations (col. 16 lines 19-23 teaches causing the system to perform operations) comprising: 
capturing video data using the image capture device (fig. 1C (203), col. 9 lines 57-col. 10 lines 6 teaches capturing the input video); 
encoding the captured video data to generate encoded video data (col. 10 lines 7-8 teaches generating encoding video data from the input video data); 
determining a complexity within a field of view of the image capture device based on a comparison between at least a portion of the captured video data and at least a portion of the encoded video data (col. 3 lines 9-17 teaches comparing portion of raw video data and encoded video data for selecting an error vector index and col. 15 lines 11-14 teaches determining a complexity within a field of view of image capture data);
	Shen et al. fails to disclose
generating, based on the determined complexity and the encoded video, transcoded video data.
	Au et al. discloses 
generating, based on the determined complexity and the encoded video, transcoded video data (fig. 5, paragraph 0025 teaches generating transcode video data).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability for generating, based on the determined complexity and the encoded video, transcoded video data, as taught by Au et al. into the system of Shen et al., because such incorporation would allow to improve the error resilience of transmitting previously compressed video for providing high quality video service (Au et al., paragraph 0006)

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484